Title: From Thomas Jefferson to Jacob Crowninshield, 26 August 1805
From: Jefferson, Thomas
To: Crowninshield, Jacob


                  
                     Monticello Aug. 26. 05.
                  
                  Th:Jefferson presents his friendly salutations to mr Crowninshield & informs him that having seen in the Salem register recieved yesterday the account of the death & burial of mr Gibaut, he has this day directed a commission for John Kitteridge according to the recommendations forwarded.
               